Name: Commission Regulation (EEC) No 1478/82 of 10 June 1982 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6 . 82 Official Journal of the European Communities No L 163 / 9 COMMISSION REGULATION (EEC) No 1478 / 82 of 10 June 1982 on the delivery of various consignments of skimmed-milk powder as food aid skimmed-milk powder and butteroil as food aid ( 4 ), as last amended by Regulation (EEC) No 3474 / 80 ( 5 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1183 / 82 ( 2 ), and in particular Article 7 (5 ) thereof, Having regard to Council Regulation (EEC) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 6 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303 / 77 , the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 June 1982. For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . (*) OJ No L 140 , 20 . 5 . 1982 , p . 1 . ( 3 ) OJ No L 141 , 27 . 5 . 1981 , p . 1 . ( «) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( 5 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 163 / 10 Official Journal of the European Communities 12 . 6 . 82 ANNEX i 1 ) Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . Beneficiary WFP 3 . Country of destination Tanzania Uganda 4. Total quantity of the con ­ signment 501 tonnes 140 tonnes 5 . Intervention agency responsible for delivery United Kingdom Irish 6 . Origin of the butteroil ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 December 1981 8 . Markings on the packaging 'Tanzania 2247 / Dried skimmed-milk powder , non-enriched / Dar-es-Salaam / Gift of the European Economic Community / Action of the World Food Programme' 'Uganda 2417 / Dried skimmed-milk powder , non-enriched / Mombasa / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in August 1982 Delivery in September 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 28 June 1982 12 . 6 . 82 Official Journal of the European Communities No L 163 / 11 Consignment C 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b) affectation (EEC) No 1400 / 81 2 . Beneficiary NGO (Caritas Germanica) 3 . Country of destination Uganda 4 . Total quantity of the con ­ signment 75 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder / Enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas Germanica / For free distribution in Uganda / 70456 / Kampala via Mombasa' 9 . Delivery period Delivery in August 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL  2597 AA Den Haag, telex 34278 CEMEC NL. Tel . 24 17 44  24 45 94 ( 6 ) (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  NoL 163 / 12 Official Journal of the European Communities 12 . 6 . 82 Consignment D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . 3 . Beneficiary Country of destination j- Honduras 4 . Total quantity of the con ­ signment 2 000 tonnes ( 14 ) 5 . Intervention agency responsible for delivery Irish 6 . Origin of the skimmed-milk powder (2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 December 1981 8 . Markings on the packaging 'Leche en polvo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea a Honduras' 9 . Delivery period Loading in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 1J ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  12 . 6 . 82 Official Journal of the European Communities No L 163 / 13 Consignment E 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 (general reserve) (b ) affectation (EEC ) No 1400 / 81 ( 1981 programme) 2. 3 . Beneficiary Country of destination j Mozambique 4 . Total quantity of the con ­ signment 500 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 December 1981 8 . Markings on the packaging 'Leite desnatado em Po / Dom da Comunidade EconÃ ³mica Europeia a favor de Mozambique' 9 . Delivery period Loading as soon as possible and at the latest 31 July 1982 10 . Stage and place of delivery Port of unloading Maputo (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) Enacomo , Maputo, Mozambique, telex ENACOMO-MO 6-350 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 163 / 14 Official Journal of the European Communities 12 . 6 . 82 Consignment F G H 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b) affectation (EEC) No 1400 / 81 2 . Beneficiary WFP 3 . Country of destination Mozambique Mauritius Yemen PDR 4. Total quantity of the con ­ signment 245 tonnes 150 tonnes 60 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder (2 ) Intervention stock Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 December 1981 See note ( s ) 8 . Markings on the packaging 'Mozambique 2477 / Dried skimmed-milk / Maputo' 'Mauritius 511 / Dried skim ­ med-milk , non enriched / Port Louis' followed by : 'Yemen PDR 2486 / Dried skimmed-milk , enriched / Aden' 'Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in September 1982 Delivery in August 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 28 June 1982  12 . 6 . 82 Official Journal of the European Communities No L 163 / 15 Consignment I K L 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b) affectation (EEC) No 1400 / 81 2. Beneficiary WFP 3 . Country of destination Egypt Malawi Jibuti 4 . Total quantity of the con ­ signment 59 tonnes 167 tonnes 47 tonnes 5 . Intervention agency responsible for delivery Danish British German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and/ or packaging ( 3 ) Entry into intervention stock after 1 December 1981 8 . Markings on the packaging 'Egypt 2499 / Dried skim ­ med-milk , non enriched / Port Sudan' 'Malawi 2194 / EXP 1 /Dried skimmed-milk , non enriched / Nacala' followed by : 'Djibouti 2611 / Dried skimmed-milk , non enriched / Djibouti' 'Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 30 June 1982 Delivery in August 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders  12 noon on 28 June 1982  No L 163 / 16 Official Journal of the European Communities 12 . 6 . 82 M OINConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (EEC ) No 1400 / 81(b ) affectation 2 . Beneficiary WFP Yemen PDR3 . Country of destination 4 . Total quantity of the con ­ signment Morocco 56 tonnes 97 tonnes 31 tonnes Belgian German Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging See note ( 5 ) 'Yemen PDR 2453 / Yemen PDR 2486 /'Morocco 2527 / Dried skimmed milk , enriched / Casablanca' Dried skimmed milk , enriched / Aden' followed by : 'Gift of the European Economic Community / Action of the World Food Programme' Delivery in August 1982 Community port of loading operating a regular service with the recipient country 9 . Delivery period 10 . Stage and place of delivery 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Mutual agreement 12 . 6 . 82 Official Journal of the European Communities No L 163 / 17 Consignment P Q 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b) affectation (EEC) No 1400 / 81 2 . Beneficiary ICRC 3 . Country of destination Morocco Mauritius 4 . Total quantity of the con ­ signment 80 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vita ­ mines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des SociÃ ©tÃ ©s de la Croix Rouge / Pour distribution gratuite au Maroc / Casablanca' A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action or the League of Red Cross Societies / For free distribution in Mauritius / Port Louis' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1982 10 . Stage and place of delivery Port of unloading Casablanca (deposited on the quay or on lighters ) Port of unloading Port Louis (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Croissant Rouge Marocain , BoÃ ®te postale 189 , Rabat, Maroc ( 7 ) Mauritius Red Cross , Ste ThÃ ©rÃ ¨se Street , Curepipe , Mauritius ( 8 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 163 / 18 Official Journal of the European Communities 12. 6 . 82 Consignment R S 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . Beneficiary ICRC 3 . Country of destination Cisjordania Indonesia 4 . Total quantity of the con ­ signment 150 tonnes 100 tonnes 5 . Intervention agency responsible for delivery United kingdom Dutch 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'ISR-13 /WB  Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution' 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Indonesia / Jakarta' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1982 10 . Stage and place of delivery Port of unloading Ashdod (deposited on the quay or on lighters ) ( 9 ) Port of unloading Jakarta (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) ICRC Delegation , Asia House , 4 , Weiz ­ mannstreet , Tel Aviv , Israel ( 10 ) Indonesia Red Cross , Jalan Abdul Muis 66 , PO Box 2009 , Jakarta , Indonesia ( n ) 12 . Procedure to be applied to determine the costs or supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 . 6 . 82 Official Journal of the European Communities No L 163 / 19 Consignment T U 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . Beneficiary ICRC 3 . Country of destination El Salvador 4 . Total quantity of the con ­ signment 160 tonnes 160 tonnes 5 . Intervention agency responsible for delivery Irish Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Irish market Bought on the Community market limited to the following countries and regions : Denmark , Ireland and Northern Ireland 7 . Special characteristics and /or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings: 'ELS-13 ' 'ELS- 1 4' followed by : 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / AcciÃ ³n del ComitÃ © internacional de la Cruz Roja / Destinado a la distribuciÃ ³n gratuita / Acajutla' 9 . Delivery period Loading as sopn as possible and at the latest 30 June 1982 Loading in September 1982 10 . Stage and place of delivery Port of unloading Acajutla (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) DelegaciÃ ³n del CICR, c /o Cruz Roja Salvadorena , Centro de Gobernio 17 , Calle Poniente y Avenida Henri Dunant  San Salvador ( 12 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 28 June 1982 No L 163 /20 Official Journal of the European Communities 12 . 6 . 82 Consignment V 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b) affectation (EEC) No 1400 / 81 2 . Beneficiary ICRC 3 . Country of destination Gaza 4 . Total quantity of the con ­ signment 150 tonnes 5 . Intervention agency responsible for delivery British 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'ISR-13 / G / Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1982 10 . Stage and place of delivery Port of unloading Ashdod (deposited on the quay or on lighters) ( 9 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) ICRC Delegation , Asia House, 4 , Weizmannstreet , Tel Aviv , Israel ( 10 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  12 . 6 . 82 Official Journal of the European Communities No L 163 / 21 Consignment W 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary ICRC 3 . Country of destination Sri Lanka 4. Total quantity of the con ­ signment 75 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Services / For free distribution in Sri Lanka / Colombo' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1982 10 . Stage and place of delivery Port of unloading Colombo (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception (4 ) Social and Economic Development Centre , 133 Kinsey Road, PO Box No 1681 , Colombo , Sri Lanka 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 163 / 22 Official Journal of the European Communities 12. 6 . 82 Notes: (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal of the European Communities . ( 3 ) Other than those set out in the Annex to Regulation (EEC) No 625 /78 ; see Article 6 ( 2 ) of Regulation (EEC) No 303 /77. ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 5 ) The vitamin A content of the skimmed-milk powder must be 5 000 IU per 100 grams minimum. The vitamin D content of the skimmed-milk powder must be 500 IU per 100 grams minimum . The vitamin mixture contained in the milk must be guaranteed to consist of ten times more vitamin A than vitamin D. The vitamins contained in the milk must be of pharmaceutical quality and produced with a view to human consumption . Date of manufacture of the vitamin-enriched skimmed-milk powder must be clearly indicated on the bags . The vitamin-enriched skimmed-milk powder must be manufactured not more than one month before the date of issue of the control certificate referred to in Article 8 ( 1 ) of Regulation (EEC) No 303 / 77 . ( 6 ) The successful tenderer shall send to: MM. M. H. Schutz BV , Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam on delivery , a copy of the commercial invoice in respect of each part-quantity . The successful tenderer shall send to the beneficiaries' agents , on delivery , a health certificate in respect of each part-quantity , made out in the language indicated by the beneficiaries . ( 7 ) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la CCE , BP 1302 , Rabat Agdal , Rabat , Maroc . ( 8 ) The successful tenderer should send a copy of the dispatch documents to : Delegation de la CEE PO Box 10 , Vacaos Port-Louis / Mauritius ( 9 ) The products are to be delivered in containers of 20 feet . ( 10 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( a ) Consignee ; (b ) General Superintendence Co . Ltd , PO Box 11 202 , Tel Aviv , Israel .' ( n ) The dispatch documents and the gift certificate must be legalized by the diplomatic representation to Indonesia of the exporting country . ( 12 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS: ( a ) Destinataire ; ( b ) DelegaciÃ ³n del CICR, Hotel El Salvador Sheraton , PO Box 06 1068 , San Salvador.' The successful tenderer shall give the beneficiairies' representatives , at the time of delivery , a certificate of origin , a health certificate and a pro forma invoice bearing the following : 'Los productos mencionados llegan a El Salvador como donativo al pueblo de este pais . SegÃ ºn il acuerdo de sede firmado el 12 de Septiembre de 1980 , ( art . no 11 ) el Gobierno autoriza su introduction libre de todo tipo de impuestos '. 12 . 6 . 82 Official Journal of the European Communities No L 165/ 23 ( 13 ) The successful tenderer must deliver the product on pallets , dimensions of which will be directly communicated to him by the beneficiaries' representatives . ( 14 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 ( 2 ) of Regulation (EEC ) No 303 /77 . ( 15 ) Fob delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery .